NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2057-19

KYLE TOTH,

         Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________

                   Submitted May 17, 2021 – Decided June 16, 2021

                   Before Judges Hoffman and Smith.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Kyle Toth, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Nicholas Falcone, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Kyle Toth is an inmate at Southern State Correctional Facility

(SSCF). He appeals the decision of the Department of Corrections (DOC)

denying reclassification from gang minimum custody status to full minimum

custody status. For the reasons set forth below, we affirm.

      In 1992, appellant fatally stabbed his grandfather, Frank Epifanio, and his

grandfather's friend Dorothy Devine, with a knife and an ice pick while

attempting to steal property from his grandfather's home. The forensic report

for the two victims revealed the grisly nature of the murders. Mr. Epifanio

suffered thirty-nine stab wounds during the attack and Ms. Devine suffered

thirteen stab wounds, including wounds to her head, chest, and back.          On

November 18, 1994, appellant pled guilty to two counts of felony murder in

violation of N.J.S.A. 2C:11-3(a)(3). He was sentenced by the trial court to two

concurrent thirty-year terms in prison with a mandatory minimum term of thirty

years. Appellant was seventeen years old at the time that he committed these

crimes. He will be forty-seven years old at the time of his projected release in

November 2022.

      While serving his sentence, appellant applied for a transfer from East

Jersey State Prison (EJSP) to SSCF on July 23, 2019. He also applied for a

reduction from gang minimum custody status to full minimum custody status.


                                                                          A-2057-19
                                       2
On November 6, 2019, the DOC's Institutional Classification Committee (ICC)

denied reclassification approval. The six committee members gave written

reasons for denying full minimum custody status. They cited the "extreme level

of violence used in the commission of the offense" and noted there were

"multiple victims."      Other records before the ICC included appellant's

psychological evaluation and his reclassification score.

      Appellant exhausted his DOC administrative appeals and now seeks relief

from this court, contending that the DOC violated his right to due process and

that its decision was not in accordance with its own administrative regulations.

      We have "a limited role in reviewing a decision of a state administrative

agency." Henry v. Rahway State Prison, 81 N.J. 571, 579 (1980). We will

sustain the decision of an administrative agency "unless there is a clear showing

that it is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record." In re Herrmann, 192 N.J. 19, 27-28 (2007) (citing Campbell v. Dep't

of Civ. Serv., 39 N.J. 556, 562 (1963)). Furthermore, "[a]n administrative

agency's interpretation of statutes and regulations within its implementing and

enforcing responsibility is ordinarily entitled to our deference." In re Appeal by

Progressive Cas. Ins. Co., 307 N.J. Super. 93, 102 (App. Div. 1997).




                                                                               A-2057-19
                                          3
      The classification of prisoners and decisions on custody status rest solely

within the discretion of the DOC. See, e.g., N.J.S.A. 30:1B-6, -9, 30:4-91.1 to

-91.3; see also Smith v. N.J. Dep't of Corr., 346 N.J. Super. 24, 30 (App. Div.

2001) (citations omitted). Inmates do not have a constitutionally protected

liberty interest in reduced custody status. Smith, 346 N.J. Super. at 29. Indeed,

"a reduction in custody status is a matter of privilege, not of right." Id. at 30

(citing N.J.A.C. 10A:9-4.2).

      The ICC has responsibility for assigning inmates to specific custody

levels. There are six categories of custody status within the DOC: close custody,

maximum custody, medium custody, gang minimum custody, full minimum

custody, and community custody. N.J.A.C. 10A:9-4.1(a).

      Appellant sought reclassification from gang minimum to full minimum.

Inmates classified as gang minimum custody remain on the grounds of the

facility and under supervision.    N.J.A.C. 10A:9-4.3(d).     In contrast, those

classified as full minimum custody may be assigned to "[w]ork details, jobs or

programs outside the main correctional facility, . . . with minimal supervision .

. . ." N.J.A.C. 10A:9-4.3(e)(1).

      The ICC does not have "unbridled discretion" in assigning a particular

custody level. Smith, 346 N.J. Super. at 33. When deciding whether to reduce


                                                                          A-2057-19
                                       4
an inmate's custody status, the ICC must take into consideration all relevant

factors. N.J.A.C. 10A:9-4.5(a). Those factors include:

            1. Field account of the present offense;
            2. Prior criminal record;
            3. Previous incarcerations;
            4. Correctional facility adjustment;
            5. Residential community program adjustment;
            6. The objective classification score;
            7. Reports from professional and custody staff;
            8. A conviction for a present or prior offense that
            resulted in a life sentence; and
            9. Any reason which, in the opinion of the
            Administrator and the [ICC], relates to the best interests
            of the inmate or the safe, orderly operation of the
            correctional facility or the safety of the community or
            public at large.

            [Ibid.]

Significantly, the ICC may also consider the "[n]ature and circumstance of [an

inmate's] present offense, including whether it was committed in an especially

heinous, cruel, or depraved manner."         N.J.A.C. 10A:9-3.3(a)(11) (citing

N.J.S.A. 2C:44-1(a)(1)).

      To support its denial, the ICC cited the circumstances of appellant's

present offense in accordance with N.J.A.C. 10A:9-4.5(a) and -4.8. In addition

to reviewing the record of his present offense, the ICC considered appellant's

reclassification score, his psychological examination, and his argument. There

is no due process violation on the record before us.

                                                                         A-2057-19
                                        5
      Appellant contends the DOC's approval of his transfer from EJSP to SSCF

also served as approval of his reclassification application.        The DOC

independently considered and acted on each application. We find no merit to

this argument.

      We are satisfied the DOC's determination was not arbitrary or capricious.

Its decision was based on the violent nature of appellant's underlying offense

under N.J.A.C. 10A:9-3.3(a) and -4.5(a), and is fairly supported in the record.

In re Herrmann, 192 N.J. at 27-28 (2007).

      Affirmed.




                                                                        A-2057-19
                                      6